DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-48, 50-57, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No. 2010/0187171) in view of Luo (US Pub. No. 20090324926).
Claims 46, 48, 50, 51, 56, 57 and 63: Gupta et al. teach a single-layer fibrous filtration media [0039, 0044] which is glass-free (Gupta et al. does not require glass in their embodiments), the fibrous web comprising: 
synthetic fibers [0074] comprising thermoplastic synthetic fibers present from about 10 wt.  % to about 50 wt. % [0070] having an average diameter of less than 5 um [0007, 0006] wherein the size of the polyester fiber is at most 15 microns wherein 0-15 microns includes less than 5 um and, further, the fiber diameter is a well-known result effective variable “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 And cellulosic fibers [0076] including rayon fibers [0077] - which are regenerated cellulosic fibers - and a resin binder [0085] including melamine resins, phenolic, and epoxy resins [0085], the synthetic fibers from 10 wt. % to -70 wt. % [0070],
the binder resin is at a wt. % of from 10-50 based on the total weight of the fibers [0086]. This range encompasses the claimed range of 15-30 wt.%. While this isn’t based on the “total weight of the fibrous web”, one of ordinary skill in the art would recognize that the amount of binder resin is a result effective variable wherein “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The web is in a single-layer which in the form of a self-supporting pleated media (abstract). They do not teach that the media is specifically for oil.
Gupta et al. teach that the media is useful for treating liquid [0004] for filtration. The intended use of specifically oil does not further distinguish the structure of the material. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). And, further, one of ordinary skill in the art at the time of the invention would have found it obvious to try treating oil with Gupta et al.’s filter media since they teach that the material is intended for liquid filtration.
Regarding the property of the material – that being retaining pleats at a certain high temperature – this is understood as a property of the material. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.). Further, the scope of the claim allows for the range being at room temperature. Gupta et al.’s material doesn’t require a particular temperature and use at room temperature would be obvious.
Gupta et al. teach in [0039] that their fiber web is useful because it is “without two or more discrete layers”. In other words, there is only one layer.
Gupta et al. do not teach lyocell fibers at the claimed percentage.
Luo teaches that lyocell fibers are typically part of cellulose filtration products (abstract) and that lyocell fibers are suitable for nonwoven filtration applications for water absorption and biodegradability [0005]. 
One of ordinary skill in the art at the time of the invention would have found it obvious to use Lyocell fibers in Gupta et al.’s nonwoven filter material because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
The percentage of the lyocell fibers is clearly a result effective variable, as discussed above, such that the fiber amounts affect the end function and filter properties. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 63: The length of long fibers are considered greater than 4 mm and from 5-10mm [0152] wherein rayon are types of these long fibers used in the process of making the material [0152]. One of ordinary skill in the art at the time of the invention would have used Rayon fibers of between 5 and 10mm because that is the typical fiber length.
Claim 47: Gupta et al. do not teach a specific pore size. Gupta et al. teach that the pore size is varied depending on the intended use of the filter [0033]. They state that the pore size is not a large pore size [0005] which typically result in low removal efficiencies for particles less than 20 microns in diameter [0005]. They also teach that the material is envisaged to separate particles down to 5um [0194] wherein to separate a particle of 5um or less the pore size would need to be about 5um or less. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 52: the synthetic fibers may include PET [0077]. The fiber diameters can range from 1 to 40 microns and a second fiber of 0.5 to 6 microns [0007]. The fiber length is a fiber characteristic that is a known result effective variable that can vary depending on the end use [0045]. The fiber diameter and length are result effective variables. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 53: wherein the fibrous web has an average thickness of between about 0.6mm to about 1.5mm [0040].
Claim 54: in at least one example, Gupta et al. teach a basis weight of 60 gsm [0198] and a permeability of 2-900 meters/min [0241]. While these are not in one embodiment, they describe the permeability as variable and result effective for capture efficiency and effectiveness and the basis weight is known as a result effective variable which represents the coverage of the filter fibers which affects separation and permeability. One of ordinary skill in the art at the time of the invention would have found it obvious to make any of Gupta et al.’s embodiments having the basis weight and permeability described above as they are indicated as successful values that result in a desirable material. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 55: wherein the fibrous web comprises wet strength additives and fiber retention agents [0093].
Claims 61 and 62: the material can be assembled with a base layer which can be a membrane [0159] or other combined with other composite media and layers [0160]. The additional layers may provide additional support or improve filter performance or lifetime [0159].

Response to Arguments

Applicant’s arguments with respect to claims entered 6/20/2022 have been considered but are not persuasive.
Applicant submits Exhibit A which is the Zhang et al. reference. Applicant has failed to submit a prior Information Disclosure Statement for the submitted reference. Applicant is required to file an IDS for proper disclosure.
The date of the Zhang et al. reference is 2018. Given Applicant’s reliance on the reference for properties of two materials with respect to the cited reference and what was known at the time of the invention, it is understood that Applicant is admitting Zhang et al. to be prior art.
Applicant argues that the combination of Gupta et al. and Luo do not as a whole make obvious the claimed invention. The Examiner disagrees.
Applicant amends the claims to include the Lyocell limitation so as to amend around Gupta et al.’s teaching of rayon given that both Lyocell and Rayon (Viscose) are types of regenerated cellulose fibers. As a whole, the inclusion of lyocell as the specific type of regenerated cellulosic fiber does not impart novelty of the material over that of the prior art. In fact, it demonstrates that any type of regenerated cellulosic fiber can be used and lyocell is a preferred embodiment; [0041] of the filed specification states that the cellulosic fiber is “preferably lyocell”. 
When considering the claim, that is each limitation individually and the claim as a whole, with respect to the prior art, it is clear that the substitution of Lyocell for Rayon was not only obvious as clear variants given that they are both regenerated cellulosic fibers and known for use in filter media but, in fact, it was known that Lyocell had specific benefits both clearly articulated in Luo and clearly articulated in the Zhang et al. reference provided by Applicant.
Applicant’s agree with the Examiner that Lyocell is the preferred fiber material over Rayon (Viscose) for a multitude of reasons. Please see their remarks filed 6/20/2022. Applicant provides a list of benefits of using Lyocell over Rayon. The Rejection dated 1/19/2022 also provides benefits of using Lyocell fibers as described in Luo. 
Given that there is no criticality or unexpected results associated with the Lyocell fibers as can be readily discerned or supported by facts and evidence, it is clear that the prior art recognized Lyocell as a material successful as a fiber in filter media and substituting Gupta et al.’s Rayon fiber for Lyocell would have been obvious for all of the reasons described in Luo and articulated by Applicant as found in Zhang et al.
Further, Gupta et al.’s disclosure in paragraph [0076] recites:


    PNG
    media_image1.png
    198
    584
    media_image1.png
    Greyscale




Gupta et al.’s disclosure provides for cellulosic fiber. Zhang et al. provided by Applicant states that there are two main process of forming cellulosic fibers, that being the Viscose and the Rayon (Zhang et al., Introduction). While Gupta et al. specifically mention Rayon as a type of fiber in the next paragraph [0076], one of ordinary skill in the art at the time of the invention would have understood “cellulosic fiber” to include the two types of processes known to make regenerated cellulosic fibers including the Viscose and the Lyocell. Therefore, it is even arguable that Gupta et al. implicitly provides a teaching for Lyocell or, at least, may not even require a second reference to make obvious the understanding of Lyocell included as a cellulosic fiber in the reference.
Therefore, with respect to Applicant’s argument that the Examiner has not considered the claims as a whole – or the references as a whole – the Examiner strongly disagrees. The Examiner has considered the references and claims in their parts and as a whole. And, in fact, as a whole – it is clear that one of ordinary skill in the art would have found Lyocell as an obvious alternative to Rayon, potentially supported by Gupta et al. itself, and does not create a novel product.
Applicant’s argument with respect to the burst strength is moot over grounds that the material made obvious by the combination – or potential implied embodiments in Gupta et al. – do have the same structure and will have the same properties.
The Examiner has examined the Affidavit filed on 1/7/2022. The Affidavit was previously addressed. The Affidavit describes testing of Gupta et al.’s material and alleges that the burst strength is not that as claimed. However, if the prior art is the same as claimed, then the properties must be the same. If there are different, or additional, structure that is not being claimed that results in the “unexpected” or “superior” results, then that must be claimed in order to be commensurate in scope with the claim. For example, in the Remarks filed 6/20/2022, the Applicant states that the Lyocell percentage of the material being tested compared to Gupta et al. has a Lyocell percentage of 34.5 wt % wherein the claim recites “at least about 10 wt.%”. Therefore, the claim is not commensurate in scope with at least the percentage of Lyocell fibers Applicant claims to have superior and unexpected results.
Further, the Affidavit and Remarks claim that Gupta’s laundry list is not sufficient to support obviousness and creates “undue experimentation”. However, as explained above, Gupta’s recitation of “cellulosic fiber” would be understood by one of ordinary skill in the art to include by Rayon and Lyocell fibers made by said processes as one of ordinary skill in the art would have known that these are the two types of processes and fibers made as cellulosic fibers. This is supported by Applicant’s own submission of Zhang et al. 
One of ordinary skill in the art would have well-known what types of fibers would be included in “cellulosic fibers” and what types of fibers would be obvious alternatives to the fibers explicitly mentioned, including the Rayon fiber.
Applicant is mischaracterizing the Examiner’s mention of a “myriad” of conditions or testing such.
It is the Office, that is the USPTO, that is unequipped to test materials by a myriad of processes – not one of ordinary skill in the art. One of ordinary skill in the art would easily, in routine experimentation, would be able to test materials.
Applicant states that the Examiner’s responses have been generic and conclusory. The Examiner wholly disagrees. The Examiner has clearly articulated responses to each of Applicant’s arguments, albeit not redundant arguments. The Examiner has also clearly articulated reasoning for rejection of the claims.
The Examiner’s response need not be complicated given that the combination of Gupta et al. and Luo is not complicated. The substitution of Lyocell for Rayon as an obvious alternative and even potentially as being supported by Gupta et al. is clear. This is routine to one of ordinary skill in the art and quite obvious. In fact, in addition to the benefits discussed in Luo, Applicant provides Zhang et al. which demonstrates why Lyocell is preferred over Rayon. There does not seem to be much else to the argument.
The arguments to dependent claims made by Applicant are generic, conclusory, and do not articulate any specific reasoning for traversal other than stating that the Examiner’s reasoning is conclusory.
The rejections of the dependent claims are substantive based on precedential case law and knowledge well-known to one of ordinary skill in the art including optimizing variables such as pore size and the like.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778